DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 2/13/2022 have been entered. Any objection\rejections from the previous office action filed 12/13/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82,84-85 and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 2 is in the para position. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-3,6-8,10 and 82-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. "Synthesis of nanogel–protein conjugates", Polym. Chem., 2013, 4, 2464–2469, alone or in view of Topala et al. "BOVINE SERUM ALBUMIN INTERACTIONS WITH METAL COMPLEXES", Clujul Medical 2014 Vol. 87 - no. 4 in view of Knopf et al. (US 3,940,542). This new rejection was necessitated by amendment. 
Matsumoto teaches polymer protein conjugates of the following formula: 

    PNG
    media_image1.png
    183
    286
    media_image1.png
    Greyscale
, crosslinked by dithiothreitol. See entire disclosure, especially abstract and Fig 2. Matsumoto while teaching a free amino acid is used to form a bond with a linker (SATP) is silent with respect to the specific amino acid such as lysine required in the claims. See paragraph bridging page 2464 and 2465. Matsumoto however does teach that for covalent attachment lysine is commonly exploited. Thus one of ordinary skill in the art would have a high expectation 
Topala teaches the protein used by Matsumoto, bovine serum albumin (BSA), is abundant in ionic amino acids such as lysine. See page 216 left col. 1st full paragraph. Thus from the disclosure of Matsumoto that lysine was a well known reactive amino acid and the teaching from Topala that lysine is abundant in BSA one of ordinary skill would have a high expectation of success in using lysine to bind the protein to the polymer by linker.
Matsumoto while teaching use of crosslinking agents is silent on the use of diamine crosslinkers such as ethylene diamine recited in new claim 88.
Knopf is used only for the disclosure within that ethylene diamine was a well known crosslinker at the time of the claimed invention useful in crosslinking polymers. See claims, especially 45 and 46. Since Matsumoto already teaches how to crosslink the polymer conjugates and ethylene diamine was a well known polymer crosslinker 
Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding the functional limitations or physical properties recited in claims 2-3 and 6-7, on the ability to decrosslink to certain stimuli and ability to release protein in the cell, since the polymer suggested by Matsumoto is the same it follows any property recited will necessarily be the same.
Response to Arguments
Applicant's arguments filed 2/13/2022 have been fully considered but they are not persuasive.
Applicants assert Matsumoto does not teach the newly amended claims, presumably because they now include a formula outside of the scope of the prior art.
As noted in the new rejection above, the new limitation that the polymer comprises a structure according to formula I and the variable R and Z groups is the 
Applicants assert Matsumoto required conjugation to a thiolating agent before conjugation with the nanogel. Applicants assert there would be no reasonable expectation of success in modifying Matsumoto or Topala to not use the conjugation method of the invention.
The relevance of this assertion is unclear. Applicants claims in their current state do not preclude the possibility that the side chain of the polymer used to react the protein contains a thiol agent. Regardless as noted in the rejection above from the disclosure of Matsumoto that lysine was a well known reactive amino acid and the teaching from Topala that lysine is abundant in BSA one of ordinary skill would have a high expectation of success in using lysine to bind the protein to the polymer. As noted above the examiner suggests applicants amend the claims to recite the actual final protein-polymer conjugate to distinguish the claimed invention as opposed to reciting features of the starting material used to make it. The starting material is simply not very limiting with regards to the final polymer-protein conjugate claimed.

Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618